ex101formof2020incent_image4.gif [ex101formof2020incent_image4.gif]




Form of 2020 Incentive Compensation Program Award Letter


PERSONAL & CONFIDENTIAL
TO:    
FROM:    
DATE:    
SUBJECT:    Conformis, Inc. 2020 Incentive Compensation Program


You are eligible to take part in the 2020 Incentive Compensation Program. We
consider you to be an important member of the Conformis team, with the ability
to contribute to the Company’s overall success. Your participation in the 2020
Incentive Compensation Program represents our confidence in your ability to help
Conformis achieve its goals. In order to continue to increase employee ownership
in the Company, it is currently expected that the incentive compensation will be
paid out in the form of restricted stock awards.
The amount of bonus you will receive depends on the 2020 actual performance of
Conformis and your individual contribution. The payout is calculated based on
your 2020 base salary effective as of December 31, 2020.
Upon Conformis achieving the Bonus Levels as described below, your bonus amount
will be adjusted based on your individual performance and contribution toward
achieving 2020 goals, including, but not limited to, the following objectives:
•
Bonus award of up to ___% of base salary if Conformis achieves the Target Bonus
Level as described below, prorated based on your start date

•
Target Bonus Level performance targets

◦
Achieve 100% of the 2020 product revenue target of $_______ million (50% of the
bonus award)

◦
Achieve 100% of the 2020 product gross margin target of ____% (25% of the bonus
award)

◦
Achieve 100% of the 2020 non-variable operating expenses target of $______
million (25% of bonus award)

•
Apply straight line progression sliding scale to performance targets

◦
Threshold payouts are 0% of target payouts if Company reaches 90% of target
(“Threshold”)



600 Technology Park Drive | Billerica, MA 01821 | 781.345.9001 | 781.345.0147

--------------------------------------------------------------------------------



Page 2 of 2                PERSONAL &
CONFIDENTIAL                                   , 2020




◦
Maximum payouts are 160% of target payouts if Company reaches 110% or more of
target

◦
If any of the performance targets are not achieved, the other performance
payouts shall not exceed target payouts for the corresponding targets

No incentive compensation will be provided unless Conformis achieves the
Threshold as listed above. Even if Threshold is achieved, the Chief Executive
Officer or the Compensation Committee of the Board of Directors (BOD) may adjust
the incentive compensation based on the individual’s performance.
1.
The 2020 incentive compensation will be provided by March 15, 2021, unless
otherwise determined by the Compensation Committee of the BOD, (“Payout Date”).

2.
No incentive compensation will accrue to the benefit of any participant unless
they remain employed by Conformis through the Payout Date, unless otherwise
determined by the Compensation Committee of the BOD.

3.
Where necessary the Compensation Committee of the BOD may adjust financial
results to exclude unusual transactions not deemed to be part of normal current
operations.

4.
This Incentive Compensation Program may be modified in part or in its entirety,
including a decision to not provide any payout even if the Threshold is met, for
any reason without notice to the participant by the Compensation Committee of
the BOD.

5.
Continuance of this particular Incentive Compensation Program beyond December
31, 2020 is not guaranteed.

6.
This incentive compensation plan does not change the at-will employment status
of participants. As an at-will employee, either Conformis or a participant may
terminate participant’s employment at any time, for any reason or no reason,
with or without cause or notice. If a participant’s employment is terminated
prior to the Payout Date for any reason, the participant shall not be eligible
to receive the incentive compensation set forth above.

We very much appreciate your commitment to Conformis.
Approved by:


Conformis, Inc.

Approved by the Compensation
Committee on ______________


